1    KROLOFF, BELCHER, SMART,
     PERRY & CHRISTOPHERSON
2    A Professional Law Corporation
     Kerry L. Krueger, SBN 247496
3    Jamie M. Bossuat, SBN 267458
     7540 Shoreline Drive
4    Stockton, CA 95219
     Phone: (209) 478-2000
5    Facsimile: (209) 478-0354
6    Attorneys for Plaintiff John Orr
7
8                                  UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10   JOHN ORR, an individual,                       CASE NO. 2:18-CV-00914-JAM-AC
11                                                  JOINT STIPULATION AND ORDER FOR
                      Plaintiff,                    DISMISSAL WITH PREJUDICE
12
                                                    Complaint Filed: March 15, 2018
13   vs.                                            Trial Date: October 21, 2019
14   WAL-MART STORES, INC., a Delaware
     corporation;
15   WAL-MART ASSOCIATES, INC., a
     Delaware corporation; and
16   DOES 1-20, inclusive
17                    Defendants.
18
19          The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
20   Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement
21   executed by them, to the Dismissal with Prejudice of this action, including all claims stated
22   herein against all parties, with each party to bear its own attorney’s fees and costs.
23
24   Dated: July 9, 2019                              KROLOFF, BELCHER, SMART,
                                                      PERRY & CHRISTOPHERSON
25                                                    A Professional Law Corporation
26
                                                      By:__/s/ Jamie Bossuat _______________
27                                                          JAMIE M. BOSSUAT
                                                      Attorneys for Plaintiff John Orr
28


                      JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                     1
1    Dated: July 9, 2019                              FORD & HARRISON LLP
2
                                                      By: _ /s/ Stefan Black________________
3                                                           Stefan H. Black
                                                            Shanda Y. Lowe
4                                                     Attorneys for Defendants WALMART INC.
                                                      erroneously sued as WAL-MART STORES,
5                                                     INC. and WAL-MART ASSOCIATES, INC.
6
7
                                                 ORDER
8
9           The stipulation is approved. The entire action, including all claims stated herein
10   against all parties, is hereby dismissed with prejudice.
11
12   Date: July 9, 2019                               /s/ John A. Mendez_____________________
                                                      UNITED STATES DISTRICT COURT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                      JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                     2
